Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art made of record does not teach or suggest a full lamination method and apparatus for a display screen that comprises controlling a second end of the second layer body opposite to the first end to swing in a direction approaching in the first layer body according to a speed curve gradually reducing over time, so that the second layer body is affixed to the first layer body at a preset speed where the preset inclination is greater or equal to 9° and the angular speed is between 0.3°/s and 0.4°/s.
Wadsworth et al (US 2015/0107767), the closest prior art, discloses a full lamination apparatus for a display screen that comprises a chassis, an affixing platform fixed relative to the chassis, the affixing platform having a table top arranged upward and used for the first layer body to be placed flat on and a lifting support mechanism mounted on the chassis. Wadsworth does not teach or suggest a full lamination method and apparatus for a display screen that comprises controlling a second end of the second layer body opposite to the first end to swing in a direction approaching in the first layer body according to a speed curve gradually reducing over time, so that the second layer body is affixed to the first layer body at a preset speed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 




/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746